EXHIBIT 99.1 CONTENTS CORPORATE INFORMATION 1 CHAIRMAN’S STATEMENT 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 4 FINANCIAL HIGHLIGHTS 7 -i- CORPORATE INFORMATION Independent Auditor Deloitte & Touche Legal counsel Morrison & Foerster LLP Palo Alto office 755 Page Mill Road Palo Alto, California 94304 USA Maples and Calder PO Box 309 Ugland House Grand Cayman KY1-1104 Cayman Islands Board of Directors Executive Directors Sterling Du (Chairman, Chief Executive Officer) Chuan Chiung “Perry” Kuo (Chief Financial Officer) James Elvin Keim (Head of Marketing and Sales) Independent Non-executive Directors Michael Austin Teik Seng Tan Shoji Akutsu Lawrence Lai-Fu Lin Zhuoping Yu Ji Liu Depositary for American Depositary Receipts The Bank of New York Mellon Corporation ADR Division One Wall Street, 29th Floor New York, New York 10286 USA Share Registrar Maples Fund Services (Cayman) Limited PO Box 1093 Boundary Hall, Cricket Square Grand Cayman KY1-1102 Cayman Islands Corporate Headquarters Grand Pavilion Commercial Centre, West Bay Road PO Box 32331 SMB, George Town Grand Cayman KY1-1209 Cayman Islands Phone: (345) 945-1110 Fax: (345) 945-1113 Other Addresses 3118 Patrick Henry Drive Santa Clara, CA 95054 USA Phone: (408) 987-5920 Fax: (408) 987-5929 3rd Floor, 1, Sec 4 Nanjing East Road Taipei, Taiwan 105 Phone: (886) 2-2545-9095 Fax: (886) 2-2547-1721 Registered office Maples Corporate Services Limited Ugland House, P.O. Box 309 Grand Cayman KY1-1104, Cayman Islands -1- CHAIRMAN’S STATEMENT TO OUR SHAREHOLDERS Innovation.It has been the cornerstone of O2Micro’s business strategy for almost 20 years.Through innovation, we have consistently created the cutting edge intellectual property used in our lighting, analog, battery and, power management solutions to give O2Micro a clear competitive advantage in the markets we have served.As the marketplace has changed over time, we have sharply focused our development efforts to fully exploit our core strength – High-performance, technically advanced analog integrated circuits.We believe the convergence of the traditional notebook market with the rapidly growing smartphone and tablet markets plays well to our strengths and will enable us to capitalize on the evolving opportunities in the backlighting, general lighting, power and battery management segments going forward. After fully assessing the landscape in the second half of 2013, we felt that the major focus of the Company going forward should be, among other things, to address and penetrate the smartphone market with our advanced and unique solutions.I am pleased to report that our efforts have paid off and we have achieved a significant design win with a top-tier, global smartphone manufacturer in the first quarter of 2014, who is incorporating O2Micro, designed and developed parts into their flagship smartphone products.We expect to recognize revenue from this customer throughout the latter half of 2014 and into the 2015 fiscal year.This design win is a direct result of our strategic decision to aggressively pursue the smartphone market, and we expect to announce even more design wins in this segment in the upcoming quarters.We have also developed several additional products, in our product pipeline that includea wide spectrum of integrated circuits utilizing our proprietary, analog power management technology to support both existing and new customers in the smartphone segment. In 2013, we dedicated approximately 70% of our R&D spending to new, innovative products.As a result, customer design activity with our new products is robust.In fact, revenue from new products accounted for approximately 35% of total revenue in 2013, an increase of approximately 10% from 2012 levels.As this trend continues, new design revenue will continue to gain momentum with a diversifying market and solid customer base for our LED general lighting, backlighting, battery management and power management products. Our LED general lighting business continues to grow rapidly in this competitive market.Our strategy of targeting the leading LED manufacturers in China, the U.S. and Japan is working.We currently have two top tier lighting customers in the U.S. – General Electric and Osram; two top tier lighting customers in Japan – Toshiba and Panasonic; and several second tier customers globally.O2Micro’s patented, free dimming technology continues to impress customers and gain adoption.This segment of the market continues to evolve, and feel we are well positioned to benefit from this increased adoption with a widening international customer base. O2Micro’s proprietary, analog power management technology in our battery management segment supports a variety of end markets and continues to grow with our rapidly expanding customer base.Our battery management products continue to achieve many new design wins, and we continue to be very optimistic for continued growth in power tool, e-bike, and e-vehicle markets.We are also seeing increasing design activity for products in uninterrupted power supply applications.Our growing customer base in this segment includes Stanley Black & Decker, Makita, and Milwaukee Electric Tool, to name a few. In our backlighting business, we are projecting renewed growth in this product area as we move into the second half of 2013, based on increasing design activity in TV, tablet, and smartphone markets.We continue to be a worldwide leader in LED backlighting for TVs and monitors, and our customer base in our backlighting business includes Sony, Panasonic, Sharp, Skyworth, Konka, TCL, Samsung and LG, and are constantly increasing our customer base globally. While power products have lagged due to weak notebook sales, we are proceeding with design activity with our advanced charger family and expect revenue growth in power products to resume later this year as these products continue to expand into new market areas.We remain well positioned on current Intel and AMD-based platforms and we will continue to work with our notebook partners to position our advanced solutions on future platforms. -2- At the end of 2013, we conducted difficult, but necessary cost saving measures to align the Company with current and anticipated revenue levels, and focus our efforts to our technological and developmental strengths.As a result of these measures, we have reduced operating expenses by approximately 40% over the last five quarters.Specifically related to cost saving, we have consolidated some long-term projects including battery management solutions for the electric vehicle market to focus our resources on supporting fewer customers.As we highlighted last quarter, we have also scaled back our focus and resources on some notebook computer projects, as we shift resources to design win activity in the China based tablet and smartphone markets.This concentrated effort will allow us to better support our customers to the high level of satisfaction they have come to expect from O2Micro in design wins, prototyping, quality control and production support, and we will continue to garner additional design wins in the segments we target. The significant revenue growth in our new products has been masked by rapidly declining revenues in our legacy CCFL products used in TVs, as well as the rapid decline of notebook sales in 2013. Sales of CCFL products continued to fall in 2013 from approximately $1 million in Q1 of 2013 to less than 1% of sales in Q1 2014.CCFL sales are now negligible and we now consider this headwind to be behind us as we steer our efforts towards the next generation of LED lighting solutions. In 2014, our Company is well positioned with a capital-efficient business model, strong secular growth drivers and proven strategies in place to return to profitability in the near future.Revenue from previous generation technologies now represents a minimal portion of our overall business, which allows us to dedicate more resources to new and emerging technologies.We are already witnessing revenue from our new products exceeding the declines that we faced from previous generation technologies in 2013.In fact, we expect that revenue from our new products, including general lighting and battery management products, will represent approximately 25% of our total revenue at the end of 2014.Our Management Team is diversified and experienced, and we currently believe we have one of the strongest international infrastructure support organizations in the industry to enable us to foster future growth and sustainability. We thank you for your support and we look forward to reporting our progress to you throughout the year. Sterling Du Chairman of the Board and Chief Executive Officer -3- O2Micro International Limited and Subsidiaries Consolidated Financial Statements as of December 31, 2013 and 2012 and for the Three Years Ended December 31, 2013, 2012 and 2011, and Report of Independent Registered Public Accounting Firm -4- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and the Shareholders of O2Micro International Limited: We have audited the accompanying consolidated balance sheets of O2Micro International Limited and subsidiaries (the “Company”) as of December 31, 2013 and 2012, and the related consolidated statements of operations and comprehensive income, shareholders’ equity, and cash flows for each of the three years in the period ended December 31, 2013 (expressed in United States dollars).These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of O2Micro International Limited and subsidiaries as of December 31, 2013 and 2012, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2013, in conformity with accounting principles generally accepted in the United States of America. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2013, based on the criteria established in Internal Control - Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission, and our report dated April 25, 2014, expressed an unqualified opinion on the Company’s internal control over financial reporting. /s/ Deloitte & Touche Taipei, Taiwan Republic of China April 25, 2014 -5- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and the Shareholders of O2Micro International Limited: We have audited the internal control over financial reporting of O2Micro International Limited and subsidiaries (the “Company”) as of December 31, 2013, based on criteria established in Internal Control - Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission.The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Annual Report on Internal Control over Financial Reporting.Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed by, or under the supervision of, the company’s principal executive and principal financial officers, or persons performing similar functions, and effected by the company’s board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis.Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2013, based on the criteria established in Internal Control - Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements as of and for the year ended December 31, 2013, of the Company and our report dated April 25, 2014 expressed an unqualified opinion on those financial statements. /s/ Deloitte & Touche Taipei, Taiwan Republic of China April 25, 2014 -6- FINANCIAL HIGHLIGHTS O2MICRO INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Thousand US Dollars, Except Per Share Amounts and Share Data) December 31 ASSETS CURRENT ASSETS Cash and cash equivalents (notes 4 and 5) $ $ Restricted cash Short-term investments (notes 4 and 6) Accounts receivable, net Inventories (note 7) Prepaid expenses and other current assets (note 8) Total current assets LONG-TERM INVESTMENTS (notes 4 and 9) PROPERTY AND EQUIPMENT, NET (note 10) OTHER ASSETS Restricted assets (note 19) - Intangible assets, net (note 11) - 31 Other assets (note 12) Total other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Notes and accounts payable $ $ Income tax payable Accrued expenses and other current liabilities (note 13) Total current liabilities OTHER LONG-TERM LIABILITIES Accrued pension liabilities (note 15) Other liabilities (notes 10 and 19) Total long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (notes 18 and 19) SHAREHOLDERS’ EQUITY Preference shares at $0.00002 par value per share; Authorized – 250,000,000 shares; - - Ordinary shares at $0.00002 par value per share; Authorized – 4,750,000,000 shares; Issued – 1,660,786,600 shares as of December 31, 2013 and 2012, respectively Outstanding – 1,391,744,250 and1,498,714,100 shares as of December 31, 2013 and 2012, respectively 33 33 Additional paid-in capital Retained earnings (accumulated deficits) ) Accumulated other comprehensive income Treasury stock – 269,042,350 and 162,072,500 shares as of December 31, 2013 and 2012, respectively ) ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. -7- O2MICRO INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (In Thousand US Dollars, Except Per Share Amounts and Share Data) Years Ended December 31 NET SALES $ $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Research and development (a) Selling, general and administrative (a) Costs associated with exit activities (note 3) - - Provision for litigation (note19) - - Litigation income (note 19) - ) ) Total operating expenses INCOME (LOSS) FROM OPERATIONS ) ) NON-OPERATING INCOME Interest income Foreign exchange gain (loss), net ) 46 Gain on sale of long-term investments (note 9) - 23 Impairment loss on long-term investments (note 9) - - ) Other, net Total non-operating income INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAX ) ) INCOME TAX EXPENSE (note 14) NET INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS, NET OF TAX (6 ) 9 NET INCOME (LOSS) ) ) OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX EFFECT OF NIL Unrealized gain (loss) on available-for-sale securities ) Foreign currency translation adjustments 11 Unrealized pension gain (loss) ) ) Total other comprehensive income (loss) ) COMPREHENSIVE INCOME (LOSS) $ ) $ ) $ (Continued) -8- O2MICRO INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (In Thousand US Dollars, Except Per Share Amounts and Share Data) Years Ended December 31 BASIC EARNINGS (LOSS) PER SHARE (note 17) Continuing operations $ ) $ ) $ Discontinued operations - - - $ ) $ ) $ DILUTED EARNINGS (LOSS) PER SHARE (note 17) Continuing operations $ ) $ ) $ Discontinued operations - - - $ ) $ ) $ NUMBER OF SHARES USED IN EARNINGS PER SHARE CALCULATION: Basic (in thousands) Diluted (in thousands) (a)INCLUDES STOCK-BASED COMPENSATION CHARGE AS FOLLOWS: Research and development $ $ $ Selling, general and administrative $ $ $ The accompanying notes are an integral part of the consolidated financial statements.(Concluded) -9- O2MICRO INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (In Thousand US Dollars, Except Share Data) Retained Accumulated Other Comprehensive Income Additional Earnings Unrealized Cumulative Unrealized Ordinary Shares Paid – in (Accumulated Investment Translation Pension Treasury Shareholders’ Shares Amount Capital Deficits) Gain (Loss) Adjustment Gain (Loss) Total Stock Equity BALANCE, JANUARY 1, 2011 34 ) ) Issuance of: Shares for exercise of stock options - Shares for Employee Stock Purchase Plan - Shares vested under restricted share units - Acquisition of treasury stock –93,270,450 shares - ) ) Retirement of treasury stock ) (1
